Citation Nr: 9907291	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-07 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an effective date prior to October 17, 1996, 
for the assignment of a 60 percent disability evaluation for 
sarcoidosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which assigned a 60 percent 
evaluation for the veteran's service-connected sarcoidosis, 
effective from February 20, 1997.  The veteran appealed as to 
the assigned effective date.  During the course of appeal, in 
a subsequent rating decision of March 1998, the RO assigned 
an earlier effective date of October 17, 1996 for assignment 
of the increased 60 percent evaluation.  The veteran 
continued his appeal.  


FINDINGS OF FACT

1.  The RO received the veteran's claim for an increase for 
his sarcoidosis disorder on February 20, 1997. 

2.  A private medical report, dated October 17, 1996, is the 
earliest-dated prior medical evidence of record within one 
year of the veteran's claim for an increase that contains 
factually ascertainable evidence warranting a 60 percent 
evaluation.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 17, 
1996, for an award of a 60 percent disability evaluation for 
service-connected sarcoidosis have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran currently contends that an effective date earlier 
than October 17, 1996, is warranted for the grant of a 60 
percent disability rating for sarcoidosis.  In considering 
the veteran's claim for an earlier effective date for a grant 
of a 60 percent disability rating for sarcoidosis, the Board 
has reviewed the procedural history of the veteran's claim.  
After a review of the record, discussed below, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran was separated from service in December 1969 and 
first claimed entitlement to service connection for his 
sarcoidosis on January 2, 1970.  Service connection for 
sarcoidosis was denied in RO rating decisions in August 1970 
and August 1975.  In March 1976, the veteran appealed the 
August 1975 denial. 

On the basis that service and other medical records 
established that the veteran had  sarcoidosis directly 
related to service, the RO granted service connection for 
asymptomatic sarcoidosis in a March 1976 rating decision.  
That decision assigned a noncompensable evaluation, effective 
from December 22, 1969, the day after the day the veteran 
left service.  Notice of the decision and of the veteran's 
appellate rights was sent to him in March 1976, but he did 
not file a notice of disagreement within one year from the 
date of notification of the RO determination.  Thus, the 
March 1976 rating decision became final.  See  38 U.S.C.A. § 
7105 (West 1991);  38 C.F.R. § 3.104(a) (1998).

The RO denied an increase for sarcoidosis in an October 1994 
rating decision.  A notice of the decision and of the 
veteran's appellate rights was sent to him in November 1994, 
but he did not file a notice of disagreement within one year 
from the date of notification of the RO determination.  Thus, 
the October 1994 rating decision became final.  See  38 
U.S.C.A. § 7105;  38 C.F.R. § 3.104(a).

On February 20, 1997, the RO received from the veteran a 
claim for an increase in the evaluation for his sarcoidosis; 
and a medical statement, dated in January 1997, regarding the 
symptomatology of the veteran's sarcoidosis.  

On the basis of that statement and the reports of VA 
examinations in March and April 1997, the RO, a June 1997 
rating decision assigned a 60 percent evaluation for 
sarcoidosis, effective from February 20, 1997, the date of 
receipt of the reopened claim.  Notice of the decision and of 
the veteran's appellate rights was sent to him in July 1997.  

In October 1997 the veteran filed a Notice of Disagreement as 
to the effective date of assignment of the 60 percent 
evaluation.  In his Notice of Disagreement, the veteran 
stated that he had filed a claim for sarcoidosis in 1970, not 
March 1997.  He indicated that the effective date for his 
increase should be in 1970.

During the pendency of this appeal, a March 1998 rating 
decision assigned an effective date of October 17, 1996, for 
the increased 60 percent evaluation for the veteran's 
sarcoidosis.  This decision was made on the basis of private 
medical records from Richard Ishmael, M.D., covering the 
period from October 17, 1996 to April 1997, and showing that 
the veteran was seen for treatment of sarcoidosis involving 
the throat, chest, lungs and stomach.   

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  
However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (1998).  See Quarles v. 
Derwinski, 3 Vet.App. 129, 134-35 (1992).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991);  38 
C.F.R. § 3.104(a) (1998).

The Board has considered the veteran's argument that an 
earlier effective date is warranted because he filed his 
original claim in 1970; and it appears that he thus may have 
believed that he had a claim pending since then, and that the 
evidence of record showed criteria requisite for a 60 percent 
rating prior to February 20, 1997.  In this regard, the Board 
first notes that the veteran first claimed a sarcoidosis 
disability in January 1970.  However, that claim was denied 
in rating decisions in August 1970 and August 1975, which 
were not appealed and therefore became final.  See  38 
U.S.C.A. § 7105;  38 C.F.R. § 3.104(a).  

In this case, the evidence establishes that in a March 1976  
rating decision, the RO granted service connection for the 
sarcoidosis disability and assigned a noncompensable 
evaluation, effective from December 22, 1969.  Although the 
veteran was notified of that determination, he did not 
initiate an appeal, and that decision became final after one 
year.  He also did not appeal a subsequent October 1994 that 
denied an increase for that disorder, and that decision 
likewise became final.  

The veteran subsequently filed a reopened claim for an 
increased evaluation, which the RO received on February 20, 
1997.  This represents the earliest possible effective date 
for which the veteran is entitled to an increased rating 
except, as noted above, the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  See Quarles v. Derwinski, 3 Vet. App. 
129, 134-35 (1992).  However, if the date entitlement arose 
was after the date of the reopened claim, then the effective 
date is not until the date on which entitlement arose.  38 
U.S.C.A. § 5110;  38 C.F.R. § 3.400(r).  

The March 1998 rating decision determined that a clinical 
record of October 17, 1996 showed criteria requisite for a 60 
percent evaluation for sarcoidosis; and assigned that date as 
the effective date for assignment of a 60 percent evaluation 
for the veteran's sarcoidosis disability.  The Board has 
reviewed that evidence and concludes the October 17, 1996 
medical reports do show criteria requisite for a 60 percent 
evaluation for the veteran's sarcoidosis disorder.  Thus, the 
issue here is whether medical evidence prior to that date and 
within one year of the February 20, 1997 claim, shows the 
criteria requisite for a 60 percent evaluation for 
sarcoidosis.  

The June 1997 rating decision assigned a 60 percent 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6846.  That code provides criteria for rating sarcoidosis 
with pulmonary involvement.  This code provides that a zero 
percent rating is to be assigned for sarcoidosis with chronic 
hilar adenopathy or stable lung infiltrates without symptoms 
or physiologic impairment.  A 30 percent rating is assigned 
for pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  Where there is pulmonary involvement with 
persistent symptoms requiring high dose (therapeutic) 
corticosteroids for control, a 60 percent evaluation will be 
assigned.  A 100 percent disability rating will be awarded 
where there is cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.  
Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis [38 C.F.R. 4.97, Diagnostic Code 6600 
(1998)], and extra-pulmonary involvement may be rated under 
the specific body system involved.

In considering the veteran's claim for an earlier effective 
date for assignment of a 60 percent evaluation, the Board has 
considered all of the evidence of record.  On review of the 
record, the Board notes that there are various private 
medical records and VA treatment and examination reports 
dated since 1970, showing treatment and evaluation for the 
veteran's sarcoidosis disability.  

Reports of VA examination in July 1970 and June 1975 contain 
diagnoses of sarcoidosis.  These reports, however, indicate 
that the veteran's sarcoidosis was asymptomatic.  The June 
1975 examination report noted that the veteran's sarcoidosis 
disorder continued not to elicit gastrointestinal or 
respiratory complaints, and the impression was asymptomatic 
sarcoidosis.  The report of an April 1994 VA examination 
contained a diagnosis of sarcoidosis by history only.

Private medical records from October 1996 show that on 
October 17, 1996, the veteran was seen for complaints related 
to his sarcoidosis disorder.  On physical examination, lungs 
were clear to auscultation and percussion; cardiovascular 
examination found regular rhythm without murmur; abdomen 
examination found sarcoid gastric reflux; extremities were 
painful; and skin showed the sarcoid lesions, which were 
small but scattered numerously.  The impression was sarcoid, 
with sedimentation rate of over 90 with a negative ANA and 
negative RA.  The examiner prescribed prednisone, 40 mg daily 
for 7 days, followed by 30 mg daily until the veteran "comes 
back."  Another private record, dated October 17, 1996, 
shows that major symptoms included shortness of breath, 
hoarseness and numerous other symptoms involving other body 
systems.  

Private medical records include a January 1997 statement from  
D. Richard Ishmael, M.D., indicating that the veteran was 
diagnosed with sarcoidosis with involvement of various 
organs, including his lungs, which was proven by biopsy.  The 
statement also noted that the veteran had a positive ANA and 
had a history of sarcoidosis positivity.  The condition was 
noted to manifest frequent exacerbations of myalgia, fatigue, 
night sweats, stiffness, breathing difficulty, abdominal 
distress, skin lesions and emotional lability.  Dr. Ishmael 
noted that the veteran was currently on treatment with 
Prednisone and Plaquenil.  

The report of a March 1997 VA examination shows that the 
veteran had complaints of dyspnea on exertion, joint pains, 
night sweats, muscular pain, particularly in the legs, skin 
rashes, and easy fatigability.  The report noted that the 
veteran had had elevated sediment rate as well as positive 
ANA and was taking prednisone 40 mg daily, which was 
decreased to 30 mg daily.  Cardiovascular, abdomen and joints  
examination were normal.  The impression was sarcoidosis with 
musculoskeletal pain, chronic fatigue, symptoms of chronic 
obstructive pulmonary disease, lymphadenopathy on steroid 
therapy.  

Private clinical records between October 1996 and May 1997 
showed continued treatment.  In a May 1997 statement, Dr. 
Ishmael indicated that he first saw the veteran in October 
1996 for complaints related to the veterans sarcoidosis 
disorder.  Dr. Ishmael noted his recommendation that the 
veteran remain on prednisone at relatively high doses.     

The medical and other evidence shows no basis for an 
assignment of an increased evaluation of 60 percent prior to 
October 17, 1996.  On that date, the veteran was first shown 
to manifest pulmonary involvement with persistent symptoms 
requiring high dose (therapeutic) corticosteroids for 
control.  Therefore, October 17, 1996 is the earliest date 
for assignment of an increased 60 percent evaluation for 
sarcoidosis.  Accordingly, the Board holds that there is no 
entitlement to an effective date prior to October 17, 1996, 
for an increased rating of 60 percent for sarcoidosis, and 
the veteran's claim must be denied. 

The Board has considered the doctrine of benefit of doubt 
under  38 U.S.C.A. § 5107 (West 1991), but finds that there 
is not an approximate balance of positive and negative 
evidence on the merits to warrant granting the veteran's 
claim.


ORDER

An effective date prior to October 17, 1996, for the 
assignment of a 60 percent disability evaluation for 
sarcoidosis, is denied.


		
	FRANK L. CHRISTIAN
	Member, Board of Veterans' Appeals


- 8 -


